Title: From Thomas Jefferson to David Ross, 11 January 1791
From: Jefferson, Thomas
To: Ross, David



Dear Sir
Philadelphia Jan. 11. 1791.

I have this day recieved your favor, covering copies of the accounts, and your observations on them. The rapid reading I have been able to give them does not satisfy me that there can be any just measure of dealings between man and man but real money. However, these papers are long and the subject intricate. They will take me a considerable time to examine and weigh, probably several days. My occupations during the session of Congress are so  unremitting that I foresee little prospect of being able to turn to any thing else which would require time, till they rise, which must by the constitution be about the close of the next month. I will then lay the last hand to the business, so as to prepare it either for a settlement between ourselves, if I see that our opinions can approach on the subject, or otherwise I should propose to refer it to the arbitration of some of the judges of our state. I wish to do you full justice. I am persuaded you wish the same to me. Ideas habitual on the one side, not so on the other, prevent us from seeing the same thing in the same light. It is a difference of reason, and will I am sure be conducted and finished with reason and candour. In the meantime it cannot influence those sentiments of esteem & regard with which I am Dear Sir Your sincere friend & servt,

Th: Jefferson

